Title: John Adams to Abigail Adams, 1 July 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 1. 1777
     
     We have no News: a long, cold, raw, northeast Storm has chilled our Blood, for two days past. It is unusual, to have a storm from that Point, in June and July. It is an Omen no doubt. Pray what can it mean?
     I have so little Ingenuity, at interpreting the Auspices, that I am unable to say whether it bodes Evil to Howe, or to Us.
     I rather think it augurs a fine Crop of Wheat, Rye, Barley, Corn, Spelts, Buckwheat, and Grass. It is a Presage of Plenty. Therefore let the Land rejoice. Flax and Cotton will grow, the better for this Weather.
     
     July 2d.
     The News Papers, inclosed, with this, will tell you all, that I know concerning the military operations in N. Jersey.
     We have a Letter from Arthur Lee, from Spain, giving Us comfortable Assurances of Friendship and Commerce. We may trade to the Havannah and to New Orleans, as well as to Old Spain.
    